NOTE: This order is nonprecedential.

United States Court of Appeals
for the Federal Circuit

MARTIN F. SALAZAR,
Petitioner,

V.

OFFICE OF PERSONNEL MANAGEMENT,
Respondent.

2012-3011

Petition for review of the Merit Systems Protection
B0ard in case n0. AT0841090517-I-3.

ON MOTION

ORDER

Martin F. Salazar moves for an extension of time to file
his corrected informal brief.

Up0n consideration thereof,

IT IS ORDERED THAT:

SALAZAR v. OPM 2

The motion is granted. The case will be reinstated if
Mr. Salazar files his brief within 21 days of the date of
filing of this order. No further extensions.

FoR THE CoURT

 2 1 2012 /s/ Jan Horbaly
Date J an Horbaly
Clerk

cc: Martin F. Salazar g

Elizabeth A. Speck, Esq. U.S.T%%lé\:§§:l§\_p§§‘°é'bsrl.mn
321 .luN 21 2012

JAN HUHBALV
CLERK